      4:19-cv-02945-DCC         Date Filed 10/16/19      Entry Number 1        Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               FLORENCE DIVISION

                                           )
Denise Takach,                             )
                                           )
                Plaintiff,                 )
                                           )
       vs.                                 )                COMPLAINT
                                           )
Michael Lavespere,                         )                (ERISA Non-Jury)
Ventec, Inc., d/b/a Business Data Systems, )
Ventec, Inc., d/b/a Business Data Systems )
Employee Stock Ownership Plan, and         )
                                           )
                Defendants.                )
____________________________________)

       Plaintiff Denise Takach, by and through her undersigned counsel, complaining of the

above-named Defendants would respectfully show unto this Honorable Court the following:

                                JURISDICTION AND VENUE

1.     Plaintiff Denise Takach is a citizen and resident of Florence County, South Carolina.

2.     Upon information and belief, Defendant Michael Lavespere is a citizen and resident of

       Florence County, South Carolina.

3.     Upon information and belief, Defendant Ventec, Inc., d/b/a Business Data Systems

       (hereinafter “Ventec”) and is a corporation existing pursuant to the laws of the State of

       South Carolina and whose principal offices are located in Florence, South Carolina.

4.     Upon information and belief, Defendant Michael Lavespere is the President and Chief

       Executive Officer of Defendant Ventec.

5.     Upon information and belief, Defendant Michael Lavespere and Defendant Ventec



                                           Page 1 of 5
      4:19-cv-02945-DCC         Date Filed 10/16/19       Entry Number 1         Page 2 of 5




      created the Ventec, Inc., d/b/a Business Data Systems Employee Stock Ownership Plan

      (“Ventec ESOP”) as a tax-deferred defined-contribution plan for its employees pursuant

      to 26 U.S.C. §401.

6.    Upon information and belief, the Defendant Ventec ESOP Plan is a legal entity subject

      suit under the Employee Retirement and Income Security Act of 1974 (hereinafter

      “ERISA”) pursuant to 29 U.S.C. §1132(d).

7.    Upon information and belief, Defendant Michael Lavespere and Defendant Ventec are

      each fiduciaries of the Ventec ESOP Plan.

8.    Pursuant to 29 U.S.C. §1132(e), this Court has jurisdiction over Plaintiff’s claims.

                                 FACTUAL ALLEGATIONS

9.    Plaintiff re-incorporates all other allegations herein, where not inconsistent, as if fully set

      forth herein.

10.   Plaintiff Denise Takach was an employee of Defendant Ventec from October 2000 to

      2014.

11.   Upon information and belief, Defendant Michael Lavespere purchased Defendant Ventec

      in 2003 and created the Defendant Ventec ESOP in 2003 or 2004.

12.   Upon information and belief, Defendant Michael Lavespere is the Trustee and Plan

      Administrator of the Ventec ESOP Plan.

13.   During her employment for Defendant Ventec, Plaintiff Denise Takach became a Plan

      Participant in the Defendant Ventec ESOP.

14.   Upon information and belief, from 2003 until 2010, Defendant Michael Lavespere

      provided annual ESOP Statements to Plaintiff and other Plan Participants regarding their


                                           Page 2 of 5
      4:19-cv-02945-DCC         Date Filed 10/16/19        Entry Number 1        Page 3 of 5




      interests in the Defendant Ventec ESOP.

15.   Upon information and belief, after 2010, Defendants stopped providing Plaintiff and

      other Plan Participants with annual statements regarding the operation and condition of

      the ESOP.

16.   Beginning in 2015, Plaintiff attempted to communicate with Defendant Michael

      Lavespere regarding Plaintiff’s interest in the Ventec ESOP Plan.

17.   In 2018, Plaintiff met with Defendant Michael Lavespere, and Defendant Lavespere

      verbally refused to honor Plaintiff’s claim for benefits under the terms of the Ventec

      ESOP Plan.

18.   Defendants Michael Lavespere and Ventec failed to respond to Plaintiff’s requests for

      documents and other information regarding Plaintiff’s interest in the Ventec ESOP Plan.

19.   As a direct and proximate result of Defendants’ failure and/or refusal to communicate

      with Plaintiff as a Plan beneficiary, Plaintiff has been forced to file this suit to obtain plan

      information and to seek benefits due under the terms of the Ventec ESOP Plan.

                           FOR A FIRST CAUSE OF ACTION
          Plaintiff’s Claim for Relief for Defendants’ Breach of Fiduciary Duty,
                   pursuant to 29 U.S.C. §1132(a)(2) and 29 U.S.C. §1109

20.   Plaintiff re-incorporates all other allegations herein, where not inconsistent, as if fully set

      forth herein.

21.   Pursuant to 29 U.S.C. §1132(a)(2), Plaintiff seeks appropriate relief under 29 U.S.C. §

      1109 for Defendants’ breach of fiduciary duty.

22.   Plaintiff is informed and believes that Defendants Michael Lavespere and Ventec have

      violated the “Prudent Man Standard of Care” codified at 29 U.S.C. §1104 in their


                                           Page 3 of 5
      4:19-cv-02945-DCC          Date Filed 10/16/19      Entry Number 1         Page 4 of 5




      administration and the operation of the Defendant Ventec ESOP.

23.   Plaintiff is informed and believes that she is entitled to benefits under the terms of the

      Ventec ESOP but cannot determine the value of her benefits because Defendants have

      failed to provide information in response to Plaintiff’s requests.

                         FOR A SECOND CAUSE OF ACTION
Claim for Administrative Penalties pursuant to 29 U.S.C. §1132(a)(1)(A); 29 U.S.C.§1132(c)

24.   Plaintiff re-incorporates all other allegations herein, where not inconsistent, as if fully set

      forth herein.

25.   In violation of 29 U.S.C. §1132(c), Defendants Michael Lavespere, Ventec, and the

      Ventec ESOP have failed and/or refused to comply with Plaintiff’s requests for

      information regarding Plaintiff’s interest in the Ventec ESOP Plan.

26.   Pursuant to 29 U.S.C. §1132(a)(1)(A), Plaintiff seeks the penalty described in 29 U.S.C.

      §1132(c)(1) in the amount of $100 a day from the date of Defendants’ failure or refusal to

      provide the requested information to Plaintiff.

                             FOR A THIRD CAUSE OF ACTION
                      Injunctive Relief, Pursuant to 29 U.S.C. § 1132(a)(3)

27.   Plaintiff re-incorporates all other allegations herein, where not inconsistent, as if fully set

      forth herein.

28.   Pursuant to 29 U.S.C. §1132(a)(3), Plaintiff seeks an injunction from this Court directing

      Defendants to produce a copy of the Ventec ESOP Plan, accounting records regarding the

      current condition of Defendant Ventec and the Defendant Ventec ESOP, and all other

      information material to Plaintiff’s claims for benefits under the terms of the Ventec ESOP

      Plan.


                                           Page 4 of 5
      4:19-cv-02945-DCC          Date Filed 10/16/19         Entry Number 1    Page 5 of 5




29.    Pursuant to 29 U.S.C. §1132(g), Plaintiff also respectfully requests that the court grant

       Plaintiff’s attorneys fees and costs.

       WHEREFORE, Plaintiff Denise Takach prays for judgment directing Defendants to

provide the requested documents so and to pay Plaintiff all benefits due her under the terms of

the Ventec ESOP Plan.

                                                 Respectfully Submitted,

                                                     s/John R. Peace
                                                 John R. Peace, Esq.
                                                 PO Box 8087
                                                 1225 S. Church Street
                                                 Greenville, SC 29604-8087
                                                 Ph-     (864) 298-0500
                                                 Fax- (864) 271-3130

                                                 Attorney for Plaintiff Denise Takach
October 16, 2019




                                               Page 5 of 5
